Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination at issue has since been administratively reversed and all references thereto expunged from petitioner’s institutional record. In view of this, and given that petitioner has been awarded all the relief to which he is entitled, the matter must be dismissed as moot (see Matter of Delgado v New York State Dept. of Corrections, 62 AD3d 1069, 1070 [2009]; Matter of Hart v Fischer, 60 AD3d 1226 [2009]).
Peters, J.E, Spain, Rose, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.